 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CONSULTING AGREEMENT


 
1. This Consulting Agreement, dated as of 1st April, 2015, is entered into
between TOTH AND ASSOCIATES LTD. of 154 WEST GREEN ROAD, LONDON N15 5AS, UK (the
“Service Provider”) and GARDEDAM THERAPEUTICS, INC. of 2443 Fillmore St
#380-8102, San Francisco, CA 94115 (the “Company”).
 
Whereas, the Company desires to engage the Service Provider to provide the
Services of a part-time Chief Operations Officer (the “Consultant”) to the
Company (the “Consulting Services”).


Whereas, Service Provider is desirous of performing the Consulting Services on
behalf of the Company and desires to be engaged and retained by the Company for
such purposes.


Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Service Provider and the Company agree as follows:


1. Consulting Services.


a. The Company hereby engages the Service Provider for the provision of
Consulting Services and accepts such engagement all on the terms and conditions
herein contained.


b. The Consulting Services shall commence on April 1st 2015.


c. The Service Provider shall ensure provision of a Consultant with the
appropriate skills and seniority level for the position, and provision of
performance and delivery against agreed operating/reporting guidelines and
procedures.


d. All personnel performing Consulting Services pursuant to this Agreement shall
be employees of the Service Provider.  The identity of the proposed Consultant
shall be agreed with the Company.  Other employees of the Service Provider may
only perform the Services with the prior written agreement of the Company.


e. If the Consultant is prevented from performing the Services for any reason,
the Service Provider shall take all such steps as are necessary to ensure that
the customer is not prejudiced or in any way compromised by his absence and
shall keep the Company informed at all times.  The Service Provider may be able
to assist with the provision of a substitute.


2.           Term.


(a)              This Agreement will terminate on the earlier of (i) the
five-year anniversary hereof (ii) in the case of the Service Provider, giving
three months’ prior notice and (iii) in the case of the Company, giving twelve
months’ prior notice; provided that the Company may terminate this Agreement
immediately for Cause, which shall be defined as:

 
 
EXHIBIT 10.2, 1

--------------------------------------------------------------------------------

 



 
 
                  (i)
acts of common law fraud against the Company or its affiliates on the part of
the Consultant;



                  (ii)
the indictment of the Consultant on a felony charge;



                  (iii)
a material violation by the Consultant of his responsibilities set forth herein
which is willful and deliberate; provided, however, that prior to the
determination that "Cause" under this Section has occurred, the Company shall:
(A) provide to the Service Provider in writing, in reasonable detail, the
reasons for the determination that such "Cause" exists, (B) afford the Service
Provider a reasonable opportunity to remedy any such breach and (C) provide the
Consultant an opportunity to be heard prior to the final decision to terminate
the Agreement hereunder for such "Cause"; or



                  (iv)
a material violation of the Company's policies and procedures as in effect from
time to time.



(b)                  Termination of this Agreement will not affect the right of
the Service Provider to be paid any fees enumerated in Section 3 hereof which
are payable or have been earned as of the effective date of such termination.

 
3. Fees.  The Company shall pay and deliver to the Service Provider GBP £8,000
per calendar month, for the Consultant’s services for the equivalent of three
(3) full working days per week throughout the period. Fees shall be paid in full
on or before the 1st day of each calendar month for Consulting Services
delivered in the preceeding month. The fees will increase annually on the
anniversary of this document at a rate of 10%, or at a higher rate as agreed
between the Service Provider and the Company. Required work over the agreed
three working days per week shall be billed at the same rate pro-rata and either
paid at the end of the month, or accrued as agreed between the Service Provider
and the Company.

 
4. Bonuses. The company shall pay and deliver to the Service Provider a bonus,
dependent on performance, in the following circumstances: (A) upon raising of
capital on behalf of, or as part of the company, an amount equal to 1.5% of the
capital raised, (B) increasing the performance of the Company as measured by
valuation in either an agreed valuation in the context of an investment or, in
the case of a public company, market capitalization reaching USD thirty million
($30,000,000), a fixed bonus of USD $50,000, payable wholly or in mutually
agreed tranches over a 6 month period subsequent to the valuation event (C) on
the issuance of new stock for the purposes of a capital raise of an amount over
USD $5,000,000, common stock equal to 1% of the company’s post-investment issued
share capital. (D) in the event of the Company, including any affiliated
entities, securing a licensing agreement with any 3rd party, an amount
equivalent to 1.5% of any payments to the Company under such licensing
agreement.  Rights and obligations under Clause 4D shall continue in force after
termination of this Agreement and shall be binding upon the Company.
 

 
EXHIBIT 10.2, 2

--------------------------------------------------------------------------------

 
 
 
5. Leave of Absence.  The Consultant shall be entitled to 25 days paid leave of
absence in each calendar year pro rata for the number of business days
worked.  The Consultant shall also be entitled to take paid leave of absence for
public holidays in his country of residence. An extra day of paid leave may be
taken in lieu of any public holidays worked as necessary in the course of the
consultant’s duties.  The Company’s holiday year runs from 1 April to 31 March.


6. Relationship of Parties.  The Service Provider is an independent contracting
company, responsible for compensation of their agents, employees and
representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment compensation) and all workers’ compensation
insurance.  This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties, and neither party is
intended to have any interest in the business or property of the other.


7. Confidentiality. During the course of the contract the Service Provider and
the Consultant will have access to confidential and proprietary information
about the business, its technologies, suppliers and partners of the Company
which is sensitive and which, if disclosed, may cause significant damage or
disadvantage to the Company. The Service Provider and the Consultant must on,
whether during or after the period of employment, except as authorized by the
Consultant’s duties, reveal to any person, firm company or organization or
otherwise (directly or indirectly) make use of any trade secrets, confidential
or other information concerning the business, operations, processes or affairs
(other than information that is within the public domain) of the Company which
may come to the Consultant’s knowledge during their employment or otherwise.
Nothing in this clause will prevent the Consultant from disclosing information
to comply with a Court Order or to perform any statutory obligation.


8. Inventions. If in the course of his/her employment under this Agreement the
Consultant makes or discovers, or participates in the making or discovery of,
Intellectual Property relating to or capable of being used in the business
carried on by a Group Company, full details of the Intellectual Property shall
immediately be communicated by him to the Company and shall be the absolute
property of the Company.  At the request and expense of the Company the
Consultant shall give and supply all such information, data, drawings and
assistance as is requisite to enable the Company to exploit the Intellectual
Property to the best advantage.  If so requested, the Consultant shall, at the
Company’s expense but without receiving payment, execute all documents and do
all things necessary to vest the title to the invention, design or discovery in
the Company.  The Consultant irrevocably appoints the Company to be his/her
attorney and in his/her name and on his/her behalf to execute any documents and
generally to act and to use his/her name for the purpose of giving to the
Company (or its nominee) the full benefit this Clause.  A certificate in writing
signed by a director or the secretary of the Company that an instrument or act
falls within the authority conferred by this Clause shall be conclusive evidence
in favour of a third party that it is the case.

 
EXHIBIT 10.2, 3

--------------------------------------------------------------------------------

 


 
8.1  
 If the Consultant makes or discovers or participates in the making or discovery
of any Intellectual Property in the course of his/her employment under this
Agreement but which is not the property of the Company under Clause 8, the
Company shall have the right to acquire for itself or its nominee the
Consultant’s rights in the Intellectual Property within three months after
disclosure under Clause 8 on fair and reasonable terms to be agreed or settled
by a single arbitrator.

 
8.2  
The Consultant waives all of his/her moral rights in relation to the
Intellectual Property which is the property of the Company by virtue of
Clause 8.

 
8.3  
Rights and obligations under this Clause shall continue in force after
termination of this Agreement in respect of Intellectual Property made or
discovered during the Consultant’s employment under this Agreement and shall be
binding upon his/her representatives.





7.           Miscellaneous.


(a)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.


(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (Eastern
Standard time) on a Business Date, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 4:30 p.m.
(Eastern Standard time) on any date and earlier than 11:59 p.m. (Eastern
Standard time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications is as set out in the
introduction to this Agreement.


(c)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by both the Company and the Service Provider, or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.



 
EXHIBIT 10.2, 4

--------------------------------------------------------------------------------

 

(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  All words used in this Agreement will be
construed to be of such number and gender as the circumstances require.


(e)           Successors and Assigns.  This Agreement is intended only for the
benefit of, shall be binding upon and inure to the benefit of the parties and
their respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Service Provider may assign and/or transfer all or a portion of the
consideration payable by the Company hereunder.


(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.


(g)           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.


(h)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including the recovery of damages, the
Service Provider will be entitled to specific performance of the obligations of
the Company hereunder.  The Company and the Service Provider agree that monetary
damages would not be adequate compensation for any loss incurred by reason of
any breach of its obligations described in this Agreement and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.




[SIGNATURE PAGE TO FOLLOW]
 


 


 

 
EXHIBIT 10.2, 5

--------------------------------------------------------------------------------

 



 
If the foregoing accurately sets forth the understanding between Service
Provider and Company, each party shall so indicate its respective agreement by
signing in the place provided below, at which time this Agreement shall become a
binding contract.
 


Toth and Associates Ltd.


By:  /s/ Gregely Toth                                                    


Name: Gergely Toth
Title: Director






AGREED AND ACCEPTED BY:


Gardedam Therapeutics, Inc.




By:    /s/ Gregely Toth                                                    


Name: Gergely Toth
Title:   Chief Executive Officer


 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------